UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofMarch 2011 Commission File Number 000-5149 CONTAX PARTICIPAÇÕES S.A. (Exact name of Registrant as specified in its Charter) Contax Holding Company (Translation of Registrant's name in English) Rua do Passeio, 56  16th floor Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ Contax Participações S.A. and subsidiaries Financial Statements referring to the periods ended December 31, 2010, 2009 and January 1 st , 2009 and Auditors Report Deloitte Touche Tohmatsu Auditores Independentes INDEPENDENT AUDITORS REPORT ON THE FINANCIAL STATEMENTS To the Shareholders, Board Members and Executive Officers of Contax Participações S.A. Rio de Janeiro - RJ We have audited the individual and consolidated financial statements of Contax Participações (Company), which are identified as Parent and Consolidated, respectively, and include the balance sheet on December 31, 2010 and the statements of income, statements of comprehensive income, statements of changes in shareholders equity and statements of cash flow for the year then ended, as well as a summary of the main accounting practices and other notes to the financial statements. Managements responsibility regarding the financial statements The Companys Management is responsible for the preparation and fair presentation of these financial statements in accordance with the accounting practices adopted in Brazil and of the consolidated financial statements in conformity with the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB), and in conformity with the accounting practices adopted in Brazil, and for internal accounting controls deemed as necessary to permit the preparation of theses financial statements free from material misstatement, whether due to fraud or error. Independent auditors responsibility Our responsibility is to express an opinion on these financial statements based on our audit, which was conducted in conformity with Brazilian and international auditing standards. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance whether the financial statements are free from material misstatement. An audit involves performing selected procedures to obtain audit evidence about the amounts and disclosures presented in the financial statements. The procedures selected depend on the auditors judgment, including the assessment of the risk of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal controls relevant to the entitys preparation and fair presentation of the Companys financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purposes of expressing an opinion on the effectiveness of the Companys internal controls. An audit also includes evaluating the adequacy of the accounting policies used and the reasonableness of the accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. 2 Opinion on the individual financial statements In our opinion, the financial statements referred to above present fairly, in all material respects, the equity and financial positions of Contax Participações S.A. as of December 31, 2010, the performance of its operations and its cash flows for the year then ended, in conformity with the accounting practices adopted in Brazil. Opinion on the consolidated financial statements In our opinion, the financial statements referred to above present fairly, in all material respects, the equity and financial positions of MZ Consult Participações S.A. as of December 31, 2010, the performance of its operations and its cash flows for the year then ended, in conformity with the International Financial Reporting Standards (IFRS) issued by International Accounting Standards Board (IASB) and the accounting policies adopted in Brazil. Emphasis of Matter As described in Note 2, the company financial statements were prepared in conformity with the accounting practices adopted in Brazil. In the case of Contax Participações S.A., these practices differ from IFRS applicable to the separate financial statements only with regard to the assessment of investments in subsidiaries by the equity method, while for the purposes of IFRS these are assessed at cost or fair value. Other matters Statements of value added We have also audited the individual and consolidated statements of value added for the year ended December 31, 2010, required by the Brazilian Corporation Law for publicly-held companies, and as supplementary information to the International Financial Reporting Standards (IFRS) that do not require the presentation of the statements of value added. These statements were submitted to the same audit procedures previously described and, in our opinion, they are properly presented in all material aspects regarding the financial statements jointly audited. Rio de Janeiro, March 1 st , 2011 DELOITTE TOUCHE TOHMATSU José Carlos Monteiro Auditores Independentes Accountant CRC 2SP 011.609/O-8 F RJ CRC 1SP 100.597/O-2 S RJ CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES BALANCE SHEET AS OF DECEMBER 31, 2, 2009 (Amounts in thousands of Brazilian reais  R$) Parent Company (BR GAAP) Consolidated (IFRS and BR GAAP) ASSETS Note 12/31/2010 12/31/2009 1/1/2009 12/31/2010 12/31/2009 1/1/2009 CURRENT ASSETS Cash and cash equivalents 6 74,553 47,136 16,132 387,803 357,853 355,928 Accounts receivable 7 - - - 176,302 128,486 102,134 Recoverable taxes 8 922 956 30 15,255 3,673 1,944 Dividends receivable - 24,884 35,421 22,421 - - - Prepaid expenses and other assets 10 - - - 30,835 18,650 8,573 Total current assets 100,359 83,513 38,583 610,195 508,662 468,579 NON-CURRENT ASSETS Court deposits 20 - - - 93,865 53,382 35,338 Financial investments held to maturity 6 48,659 26,590 - 69,869 26,590 - Restricted cash 6 - - - 2,013 - - Recoverable taxes 8 5,056 5,091 4,737 10,383 8,578 7,269 Deferred taxes 9 - 837 952 56,147 28,773 32,430 Credits receivable - - - 9,485 11,425 17,530 Other assets 10 - - - 2,573 1,344 1,122 Investment in subsidiaries 11 316,948 335,604 356,434 - - - Property, plant and equipment 12 - - - 405,873 352,473 307,700 Goodwill on investments 13 49,081 - - 49,081 - - Other intangible assets 14 - - - 69,073 80,446 84,467 Total non-current assets 419,744 368,122 362,123 768,362 563,011 485,856 TOTAL ASSETS 520,103 451,635 400,706 1,378,557 1,071,673 954,435 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES BALANCE SHEET AS OF DECEMBER 31, 2, 2009 (Amounts in thousands of Brazilian reais  R$) Parent Company (BR GAAP) Consolidated (IFRS and BR GAAP) LIABILITIES Note 12/31/2010 12/31/2009 1/1/2009 12/31/2010 12/31/2009 1/1/2009 CURRENT LIABILITIES Loans and financing 16 - - - 64,873 55,070 14,219 Suppliers 15 22 150 29 83,160 77,033 76,847 Payroll and related charges 17 81 52 42 230,569 197,818 181,924 Commercial leasing 18 - - - 4,277 10,118 16,086 Taxes payable 19 11 255 56 43,093 33,477 22,272 Dividends payable 28,959 32,787 23,311 28,959 32,787 23,311 Onlend to shareholders 26,374 16,331 16,850 26,374 16,331 16,850 Other liabilities 21 - - 239 23,171 31,249 2,204 Total current liabilities 55,447 49,575 40,527 504,476 453,883 353,713 NON-CURRENT LIABILITIES Loans and financing 16 - - - 317,994 149,521 203,750 Private debentures - - - 40,153 - - - Provision for contingencies 20 - - - 88,266 59,921 64,151 Commercial leasing 18 - 3,899 9,884 Taxes payable 19 - 944 1,787 Contingent considerations 35 45,685 - - 45,685 - - Other liabilities 21 - - 1,049 1,165 - 94 Total non-current liabilities 45,685 - 41,202 453,110 214,285 279,666 TOTAL LIABILITIES 101,132 49,575 81,729 957,586 668,168 633,379 CAPITAL AND RESERVES Capital stock 22 223,873 223,873 223,873 223,873 223,873 223,873 Capital reserve 14,731 19,639 9,282 14,731 19,639 9,282 Profit reserves 118,329 109,831 127,101 118,329 109,831 127,101 Treasury Shares 24 (12,147) (49,848) (12,147) (10,686) (49,848) Asset valuation adjustments (46) - - (46) - - Retained earnings 25 - - 8,569 - - 8,569 Proposal for additional dividend distribution 74,231 59,403 - 74,231 59,403 - Shareholders' equity attributable to the owners of the parent company 418,971 402,060 318,977 418,971 402,060 318,977 Equity in non-subsidiaries 26 - - - 2,000 1,445 2,079 Total shareholders' equity 418,971 402,060 318,977 420,971 403,505 321,056 TOTAL SHAREHOLDERS' EQUITY AND LIABILITIES 520,103 451,635 400,706 1,378,557 1,071,673 954,435 The notes are an integral part of the financial statements. CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES INCOME STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2 (Amounts in thousands of Brazilian reais - R$) Parent Company (BR GAAP) Consolidated (IFRS and BR GAAP) Note Continued operations Net operating revenue 27 - - 2,397,996 2,161,019 Cost of services rendered - - (2,026,392) (1,760,164) Gross operating income - - 371,604 400,855 Operating income (expenses) Selling - - General and Administrative (1,097) (138,007) (130,715) Management fees (4,367) (1,555) (7,142) (7,879) Equity income 11 105,596 140,914 - - Financial revenue 11,481 5,954 33,213 24,531 Financial expenses (235) (1,403) Other operating expenses, net 111,342 132,051 (194,034) (195,134) Operating income before income tax and social contribution 111,342 132,051 177,570 205,721 Income tax and social contribution: Current 30 (1,984) (245) Deferred 30 (860) (115) 2,190 (3,666) Net income for the year from continued operations 108,498 131,691 109,052 131,057 Net income for the year 108,498 131,691 109,052 131,057 Net income attributable to: 31 Owners of the parent company 108,498 131,691 109,052 131,057 Minority shareholders - - (554) 634 108,498 131,691 108,498 131,691 Earnings per share: 31 From continued operations Basic Common shares (centavos per share) 1.82 2.23 1.82 2.23 Preferred shares (centavos per share) 1.83 2.23 1.83 2.23 Diluted Common shares (centavos per share) 1.80 2.19 1.80 2.19 Preferred shares (centavos per share) 1.83 2.23 1.83 2.23 The notes are an integral part of the financial statements. CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES STATEMENTS OF COMPREHENSIVE INCOME FOR THE YEARS ENDED DECEMBER 31, 2 (Amounts in thousands of Brazilian reais - R$) Parent Company (BR GAAP) Consolidated (IFRS and BR GAAP) Note Net income for the year 108,498 131,691 109,052 131,057 Other comprehensive income: Exchange rate difference in the translation of operations abroad: Exchange rate differences in the year - - 108,452 131,691 109,006 131,057 Total comprehensive income for the year 108,452 131,691 109,006 131,057 Total comprehensive income attributed to: Owners od the parent company 108,452 131,691 109,006 131,057 Minority shareholders - - (554) 634 108,452 131,691 108,452 131,691 The notes are an integral part of the financial statements. CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY FOR THE YEARS ENDED DECEMBER 31, 2 (Amounts in thousands of Brazilian reais - R$) Asset Valuation Adjustment Reserve for Shareholders' equity translation of Proposal attributable to Profit Reserves equity into for distribution the owners of the Consolidated Capital Capital Legal Statutory Unrealized Treasury foreing Accumulated of additional parent company Interest in shareholders' equity Stock Reserve Reserve Reserve profit shares currency losses dividends (BR GAAP) non-subsidiary (IFRS and BR GAAP) Balance on January 1, 2009 223,873 9,282 15,465 95,010 16,626 (49,848) - 8,569 - 318,977 2,079 321,056 Acquisition of own shares - (314) - Cancelation of own shares - - - (39,476) - 39,476 - Precribed dividends - 29 - 29 - 29 Other comprehensive income: Exchange rate difference in the translation of operations abroad - Interest in non-subsidiaries: Dividends - (634) Equity in the comprehensive income of subsidiaries - Net income for the year - 131,691 - 131,691 - 131,691 Equity instruments for share-based payments - 10,328 - 10,328 - 10,328 Additional proposed dividends - exceeds the minimum mandatory - 59,403 59,403 - 59,403 Allocation of net income for the year: Legal reserve - - 6,442 - (6,442) - Statutory reserve - - - 32,390 - - - (32,390) - Dividends related to 2008 approved at the Annual General Meeting of 04/28/2009 - (11,428) - - (11,428) Dividends related to 2006 and 2007 approved at the Annual General Meeting of 04/28/2009 - (16,626) - (16,626) Proposed dividends - (90,000) - - (90,000) Balance on December 31, 2009 223,873 19,639 21,907 87,924 - (10,686) - - 59,403 402,060 1,445 403,505 Acquisition of own shares - (1,461) - Payment of dividends - (59,403) - (59,403) Other comprehensive income: - - Exchange rate difference in the translation of operations abroad - (46) - - - (46) Interest in non-subsidiaries: - Dividends - 555 555 Equity in the comprehensive income of subsidiaries - Equity instruments for share-based payments: - - 2007 Program - (7,024) - (7,024) - 2010 Program - 2,116 - 2,116 - 2,116 Net income for the year 108,498 108,498 108,498 Allocation of net income for the year: - - Legal reserve - - 5,425 - (5,425) - Statutory reserve - - - 3,073 - - - (3,073) - Additional proposed dividends - exceeds the minimum mandatory - 74,231 74,231 - 74,231 Proposed dividends - (100,000) - Balance on December 31, 2010 223,873 14,731 27,332 90,997 - (12,147) (46) - 74,231 418,971 2,000 420,971 The notes are an integral part of the financial statements. CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES CASH FLOW STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2 (Amounts in thousands of Brazilian reais - R$) Parent Company (BR GAAP) Consolidated (IFRS e BR GAAP) CASH FLOW FROM OPERATING ACTIVITIES Net income for the year from continued operations 108,498 131,691 108,498 131,691 Net Income adjustments: Depreciation and amortization - - 122,109 116,411 Equity income (140,914) - - Loss in the sale of property, plant and equipment - - (6) 1,710 Expenses with provision for contingencies - - 20,913 1,874 Deferred income tax 860 115 (2,190) 3,666 Net gain (loss) with monetary variation (726) (3,868) (1,890) Recognized expenses from share-based payments settled with equity instruments 2,689 9,995 2,689 9,995 Interest expenses on loans and financings - 1,090 21,242 31,015 Minority interest - - 555 (634) Changes in current capital: Accounts receivable - - (26,351) Prepaid expenses - - (4,384) (8,059) Recoverable taxes 330 (350) (7,871) (2,720) Other assets - - (7,571) (2,017) Payroll and related charges 29 5 25,537 15,894 Suppliers 121 2,862 186 Taxes payable 199 (7,848) 10,362 Other liabilities 10,043 (485) 4,500 28,783 Interest expenses on loans and financing - (1,279) (31,130) Net cash from (used in) operating activities 12,871 (538) 220,404 278,786 CASH FLOW FROM INVESTMENT ACTIVITIES Investment acquisition, net of acquired cash - - - Earnings for the sale of property, plant and equipment - - 179 27 Acquisition of property, plant and equipment - - (162,533) (158,901) Court deposits - - (16,487) Financial investments held to maturity (26,590) (26,590) Restricted cash - - (2,000) - Dividends received 131,347 148,743 - - Net cash from (used in) investment activities 112,607 122,153 (260,111) (201,951) CASH FLOW FROM FINANCING ACTIVITIES Payment of commercial leasing - - (9,740) (11,674) BNDES financing - - 180,829 - Payment of BNDES financing - - (13,542) BNB financing - - 51,000 - Debentures - (40,000) - - Loans with related parties - current - (917) - - Dividends paid (89,000) (49,380) (49,380) Share buyback (9,061) (314) (9,061) (314) Cash used in (invested in) financing activities (90,611) 69,657 (74,910) Net increase in cash and cash equivalents 27,417 31,004 29,950 1,925 Cash and cash equivalents at the beginning of the year 47,136 16,132 357,853 355,928 Cash and cash equivalents at the end of the year 74,553 47,136 387,803 357,853 Items not affecting cash: Proposed dividends 100,000 90,000 100,000 90,000 Prescribed dividends - 29 - 29 Business acquisition: Acquired assets net of acquired cash - - 23,099 - Acquired liabilities - - - Additional information: Income tax and social contribution paid 1,984 1,984 69,955 66,194 The notes are an integral part of the financial statements. CONTAX PARTICIPAÇÕES S.A. STATEMENTS OF VALUE ADDED FOR THE YEARS ENDED DECEMBER 31, 2 Parent Company (BR GAAP) Consolidated (IFRS and BR GAAP) Revenues: From services - - 2,588,367 2,335,252 Undeductible loss - - - Other revenue - - 179 27 - - 2,588,346 2,335,279 Inputs from third parties Cost of services rendered - - (50,479) (10,549) Material, electricity and outsourced services Loss/recovery of asset values - - (1,761) (1,725) Gross value added 2,219,920 2,011,783 Depreciation and amortization - - Goodwill writen-off - - - (60) Net added value generated by the company 2,097,811 1,895,312 Added value received in transfer Equity income 105,596 140,914 - - Financial revenues 11,481 5,954 33,213 24,531 Total added value to distribute 116,022 145,143 2,131,024 1,919,843 Personnel: Payroll and charges 2,688 - 1,388,062 1,190,764 Sales commissions - - - 333 Training - - 19,453 19,764 Management fees 1,341 11,286 1,341 11,286 Taxes, fees and contributions: Federal taxes 3,198 731 388,471 338,045 Municipal taxes 35 - 98,287 93,497 Remuneration of third-party capital: Interest and monetary variations 171 1,295 27,409 37,198 Rentals 91 140 98,949 97,899 Remuneration of own capital: Dividends 100,000 90,000 100,000 90,000 Minority interest - - 555 Retained earnings /Recording of reserve 8,498 41,691 8,498 41,691 Added value distributed 116,022 145,143 2,131,024 1,919,843 CONTENTS OF NOTES TO THE FINANCIAL STATEMENTS We present the accompanying notes, an integral part of the individual and consolidated financial statements of Contax Participações S.A. and its subsidiaries, distributed as follows: 1. General information 2. Main accounting policies 3. Main accounting judgment and sources of uncertainties in the estimates 4. Effects of the adoption of the IFRS and the new Technical Pronouncements, Interpretations and Guidelines issued by CPC 5. New IFRS Pronouncements and Interpretations not effective and not adopted in advance by the Group 6. Cash and cash equivalents, restricted cash and investments 7. Trade accounts receivable (Consolidated) 8. Taxes recoverable 9. Deferred taxes Prepaid expenses and other assets Investment in subsidiaries Property, plant and equipment (Consolidated) Goodwill on investments Other intangible assets (Consolidated) Accounts payable to suppliers Loans and financing (Consolidated) Payroll, social charges and benefits Finance Lease (Consolidated) Taxes payable Provisions, Contingent Liabilities and Assets (Consolidated) Other Obligations Capital Reserves and equity valuation adjustments Treasury shares Retained earnings and equity instrument dividends Minority interest Revenue (Consolidated) Operating segments Information on the nature of costs and expenses of operations recognized in the income statement Income tax and social contribution related to continued operations Earnings per share Financial instruments Share-based payments Related party transactions Business combinations Insurance coverage Commitments Subsequent events Approval of individual and consolidated financial statements CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the financial statements for the year ended December 31, 2010 (In thousands of reais, except when otherwise indicated) 1. INFORMATION Contax Participações S.A. (the "Company"), established In July 2000, is a publicly-held company, listed in the BM&FBovespa, whose registered corporate purpose is to hold interests in other commercial enterprises and civil societies as a partner, shareholder or quotaholder in Brazil or abroad. The Company is headquartered at Rua do Passeio n o 48 a 56 (Parte), Centro  Rio de Janeiro  RJ. The Company has (i) Contax S.A. and Ability Comunicação Integrada Ltda., as direct subsidiaries, and (ii) TODO BPO Soluções em Tecnologia S.A., BRC Empreendimentos Imobiliários Ltda, and Contax Sucursal Empresa Extranjera as indirect subsidiaries. The Company and its subsidiaries are jointly referred to in the financial statements as Company or Group. The operations of the direct and indirect subsidiaries are as follows: Contax S.A. Contax S.A. (Contax) was established in December 2002, after changing the corporate name of the extinguished TNext S.A., an entity established in August 1998. Contax is a joint-stock, privately-held company, whose corporate purpose is providing tele-assistance services in general, offering a variety of integrated customer interaction solutions between its customers and their consumers, including telemarketing operations, customer services, customer retention, technical support and bill collection through a variety of communication channels, including telephone contacts, internet access, e-mail, fax, development of technological solutions related to the tele-assistance services, among others. Ability Comunicação Integrada Ltda. In September 2010, Contax acquired the entire control of Ability Comunicação Integrada Ltda. (Ability). Incorporated in June 2001, Ability is a limited-liability company whose purpose is to provide services related to publicity and advertising, sales promotion, merchandising and marketing, campaign and publicity planning, publicity consulting, market and public-opinion research, among others. TODO BPO e Soluções em Tecnologia S.A. TODO BPO Soluções em Tecnologia S.A. (TODO), established in September 2008, a joint-stock, privately-held company, whose corporate purpose is to provide information technology services, software development and integrated, full and customized solutions, including the full or partial management of the value chain of outsourced processes of business in general; back office processing; customer relationship management, among others. 11 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the financial statements for the year ended December 31, 2010 (In thousands of reais, except when otherwise indicated) BRC Empreendimentos Imobiliários Ltda. In November 2009, Contax acquired BRC Empreendimentos Imobiliários Ltda. (BRC) for R$61. This acquisition aimed at separately developing and executing the real estate project included in the Selective Incentive Program for the adjacent region of Estação da Luz (Nova Luz Program), in the downtown area of the city of São Paulo. Contax Sucursal Empresa Extranjera Contax Sucursal Empresa Extranjera (Contax Argentina) was incorporated in September 2010 with an initial capital stock of R$817, in the city of Buenos Aires, Argentina. Contax Argentinas corporate purpose is to provide general telephone services, offering integrated services for client-consumer relations in Argentina. 2. MAIN ACCOUNTING POLICIES Declaration of compliance The Company's financial statements comprise:  The consolidated financial statements prepared pursuant to the International Financial Reporting Standards ("IFRS"), issued by the International Accounting Standards Board  IASB, and the accounting practices adopted in Brazil, referred to as Consolidated  IFRS and BR GAAP; and  The separate financial statements of the parent company, prepared pursuant to the accounting practices adopted in Brazil, referred to as Parent  BR GAAP. The accounting practices adopted in Brazil comprise the practices included in the Brazilian Corporate Law, and in the Technical Pronouncements, Guidelines and Interpretations issued by the Brazilian Accounting Standards Board (CPC) and approved by the Brazilian Securities and Exchange Commission (CVM). In the separate financial statements, investments in subsidiaries are recorded using the equity accounting method, pursuant to the Brazilian law. Therefore, these separate financial statements are considered to be in compliance with the IFRS, which require that such investments be reported at their fair value or cost in the parent company's separate financial statements. As there is no difference between the consolidated shareholders' equity and the consolidated income attributable to shareholders of the parent company, included in the consolidated financial statements prepared pursuant to the IFRS and the accounting practices adopted in Brazil, and the shareholders' equity and income of the parent company, included in the separate financial statements prepared pursuant to the accounting practices adopted in Brazil, the Company has chosen to present the separate and consolidated financial statements side by side. 12 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the financial statements for the year ended December 31, 2010 (In thousands of reais, except when otherwise indicated) Basis of preparation The financial statements have been prepared under the historical cost convention, except for certain financial instruments measured at fair value, as described below. The historical cost is usually based on the fair value of the consideration paid in exchange for assets. The consolidated financial statements, prepared under the IFRS, had already been prepared by the Company and presented to the Securities and Exchange Commission (SEC) of the United States, for the years ended December 31, 2009 and 2008. Therefore, the opening balance according to the IFRS is January 1 st 2007. The Company has adopted the changes to accounting practices adopted in Brazil introduced by Technical Pronouncements CPC 15 to 40 for the preparation of the separate financial statements. The effects of the adoption of the IFRS and the new Technical Pronouncements, Guidelines, and Interpretations as issued by the CPC are explained in note 4. A summary of the main accounting policies adopted by the Group is as follows: Basis of consolidation and investments in subsidiaries The consolidated financial statements include the financial statements of the Company and of its subsidiaries, on the same reporting date and under the same accounting practices. Control is obtained when the Company has the power to control the financial and operating policies of an entity in order to derive benefits from its activity. Thus, the balance sheet, statements of income and comprehensive statements of income consolidation process corresponds to the sum of respective assets, liabilities, revenues and expenses, added by the following eliminations between the Parent Company and its direct or indirect subsidiaries: (I) interest in the capital stock, reserves, retained earnings/accumulated losses and investments, (ii) checking account balances and other assets and/or liabilities, (iii) material transactions effects, (iv) minority interest and subsidiaries shareholders equity. In the separate financial statements of the Company, the financial information of the subsidiaries is recognized through the equity accounting method. The results of subsidiaries acquired or sold during the reporting period are included in the consolidated statement of profit or loss and comprehensive income from the acquisition date through the disposal date, as applicable. Whenever necessary, the financial statements of the subsidiaries are adjusted to adapt their accounting policies to those determined by the Group. All transactions, balances, revenues and expenses among the companies included in the consolidated financial statements (intragroup) are eliminated in full. 13 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the financial statements for the year ended December 31, 2010 (In thousands of reais, except when otherwise indicated) Minority interests in subsidiaries are recorded separately in the Group's shareholders' equity. Such interests may be initially measured at fair value or based on their proportionate interest in the total stock in relation to the fair value of net assets identifiable by the acquirer. The basis of measurement is chosen on a transaction by transaction basis for each acquisition. Subsequently to the acquisition, the balance of minority interests is equivalent to the opening balanceproportionate to the interestadjusted to subsequent changes in the shareholders' equity. The balance of comprehensive income is attributed to minority interests even when it results in a negative balance of such interests. Company's interest in existing subsidiaries The Companys financial statements comprise the financial information of the following direct and indirect subsidiaries: Interest- % Control 12/31/2010 12/31/2009 Contax Direct Ability Direct - BRC Indirect TODO Indirect 80 80 Contax Argentina Indirect - The figures of the balance sheets, as of December 31, 2010, December 31 and January 1 st , 2009 of the main items of the consolidated financial statements of direct and indirect subsidiaries are shown in the chart below. The financial statements of indirect subsidiaries BRC and Contax Argentina were not presented given their irrelevant balances. Direct Subsidiaries Indirect Subsidiaries Contax Ability TODO 12/31/2010 12/31/2009 01/01/2009 12/31/2010 12/31/2009 01/01/2009 12/31/2010 12/31/2009 01/01/2009 Assets: Current 537,558 509,311 495,874 28,929 - - 26,236 15,052 10,018 Non-current 647,590 531,329 520,984 34,598 - - 5,789 4,947 383 Total assets 1,185,148 1,040,640 1,016,858 63,527 - - 32,025 19,999 10,401 Liabilities: Current 491,536 490,778 389,080 26,619 - - 21,998 12,744 4 Non-current 402,286 214,258 279,571 10,438 - - 27 27 - Shareholders` equity 291,326 335,604 348,207 26,470 - - 10,000 7,228 10,397 Total liabilities and shareholders` equity 1,185,148 1,040,640 1,016,858 63,527 - - 32,025 19,999 10,401 Operating revenue, net of taxes 2,372,041 2,164,732 33,488 - 95,837 53,955 Gross income 343,843 397,969 15,946 - 12,428 5,556 Operating income (loss) 165,232 220,653 3,777 - 2,815 (3,381) Income before taxes 165,232 220,653 3,777 - 2,815 (3,381) Net income (loss) for the year 100,967 151,674 2,412 - 2,772 (3,381) 14 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the financial statements for the year ended December 31, 2010 (In thousands of reais, except when otherwise indicated) Business combination In the consolidated financial statements, business acquisitions are accounted for at the acquisition method. The consideration transferred in a business combination is measured at fair value, calculated as the aggregate of the fair value of the assets transferred and liabilities assumed by the Group on the acquisition date to the former controlling shareholders of the acquiree and the interests issued by the Group in exchange for the control of the acquiree. Acquisition-related costs are usually recognized in profit or loss when incurred. Identifiable assets acquired and liabilities assumed are recognized at fair value on the acquisition date, except for:  Deferred tax assets or liabilities, and assets and liabilities related to employee benefit agreements, which are recognized and measured under IAS 12  Income Taxes, and IAS 19  Employee Benefits (equivalent to Technical Pronouncements CPC 32 and CPC 33), respectively;  Liabilities or equity instruments related to share-based payment agreements of the acquiree or payment arrangements based on Group stock, executed to replace the share-based payment agreements of the acquiree, are measured under IFRS 2  Share-based Payment (equivalent to Technical Pronouncement CPC 10) on the acquisition date; and  Assets (or disposal groups) classified as held for sale under IFRS 5  Non-Current Assets Held for Sale and Discontinued Operations (equivalent to Technical Pronouncement CPC 31) are measured in compliance with this standard. Goodwill is measured as the difference between the aggregate of the consideration transferred, the amount of any minority interests in the acquiree, and the fair value of the acquirer's previously-held equity interest in the acquiree, if any; and the net of the acquisition-date amounts of the identifiable assets acquired and the liabilities assumed. If, after the assessment, the net of the acquisition-date amounts of the identifiable assets acquired and the liabilities assumed are higher than the aggregate of the consideration transferred, the amount of any minority interests in the acquiree, and the fair value of the acquirer's previously-held equity interest in the acquiree, if any, this surplus is immediately recognized in income as gains. Minority interests corresponding to current holding and granting holders the right to a proportionate share of the net assets of the entity in case of liquidation may be initially measured at fair value or based on the proportionate share of the non-controlling interests on recognized amounts of identifiable net assets of the acquiree. The measurement method to be applied is chosen on a transaction by transaction basis. Other types of minority interests are fair valued or, when applicable, as determined by another IFRS and its equivalent CPC. When the consideration transferred by the Group in a business combination includes assets or liabilities derived from a contingent consideration arrangement, the contingent consideration is fair valued on the acquisition date and included in the consideration transferred in a business combination. Changes to the fair value of the contingent consideration classified as adjustments of the measurement period are retrospectively adjusted, with the corresponding adjustment in goodwill. Adjustments to the measurement period correspond to adjustments resulting from additional information obtained during the "measurement period" (which shall not be longer than twelve months from the acquisition date) related to facts and circumstances existing on the acquisition date. 15 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the financial statements for the year ended December 31, 2010 (In thousands of reais, except when otherwise indicated) The subsequent accounting for changes to the fair value of the contingent consideration not classified as adjustments of the measurement period depend on how the contingent consideration is classified. Contingent consideration classified as equity is not remeasured at subsequent financial statement dates, and its corresponding settlement is accounted for in equity. Contingent consideration classified as asset or liability is remeasured on subsequent financial statement dates, under IAS 39 and CPC 38, or IAS 37  Provisions, Contingent Liabilities and Contingent Assets (equivalent to Technical Pronouncement CPC 25), as applicable, and the corresponding gain or loss is recognized in the income. When a business combination is achieved in stages, the interest previously held by the Group in the acquiree is remeasured at fair value on the acquisition date (that is, the date the Group obtained that control), and the corresponding gain or loss, if any, is recognized in the income. The amounts of the interests in the acquiree prior to the acquisition date previously recognized in "Other comprehensive income" are reclassified in the income, provided that such treatment is appropriate in case such interest is disposed of. If the initial accounting for a business combination is incomplete by the end of the reporting period when such combination occurred, the Group records provisional amounts for the items whose accounting is incomplete. These provisional amounts are adjusted during the measurement period (see above), or additional assets and liabilities are recognized to reflect new information obtained regarding facts and circumstances existing on the acquisition date that would have affected the amounts recognized on that date if they had been known. Separate financial statements In the separate financial statements, the Company applies the requirements of Technical Interpretation ICPC 09  Separate Financial Statements, Consolidated Financial Statements, and Application of the Equity Accounting Method, which requires that any amount exceeding the acquisition cost over the Company's share in the identifiable net fair value of the assets, liabilities and contingent liabilities of the acquiree on the acquisition date be recognized as goodwill, which in its turn is added to the book value of the investment. Any amount of the Company's share in the fair value of the identifiable assets, liabilities and contingent liabilities exceeding the acquisition cost, after the revaluation, is immediately recognized in the income. The consideration transferred and the net fair value of assets and liabilities are measured using the same criteria applicable to the consolidated financial statements explained above. 16 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the financial statements for the year ended December 31, 2010 (In thousands of reais, except when otherwise indicated) Goodwill Goodwill resulting from a business combination is stated at cost on the transaction date (see item 12), net of accumulated loss in the recoverable amount, if any. For purposes of impairment testing, goodwill is allocated to each of the Group's cash-generating units (or groups of cash-generating units) that will benefit from the synergies of the combination. Goodwill generated on the acquisition of Ability in September 2010 was not tested for impairment, because a year has not elapsed since the acquisition date and such goodwill has not presented any indication of impairment. The cash-generating units goodwill was allocated to be tested for impairment on a yearly basis, or at shorter intervals whenever there is an indication that the unit may be impaired. If the recoverable amount of the cash-generating unit is lower than its book value, an impairment loss is firstly allocated to reduce the book value of any goodwill allocated to the unit and later to the other assets of the unit, proportionately to the book value of each of its assets. Any goodwill impairment loss is directly recognized in the income for the period. Impairment losses are not reversed in subsequent periods. Upon the disposal of the corresponding cash-generating unit, the attributable goodwill amount is included in the calculation of the profit or loss of the disposal. Revenue recognition The Group recognizes revenue when (i) the amount of the revenue can be reliably measured, (ii) it is probable that future economic benefits will flow to the Group, and (iii) when specific criteria for each of the Group's activities are met, as described below. A revenue amount cannot be measured with reliability until all sale-related contingencies have been solved. The Group bases its estimates on historical results, considering the type of customer and operation, and the particulars of each arrangement. Revenue is measured at the fair value of the consideration received or receivable in exchange for services in the Group's ordinary operating activities. Revenue is stated net of sales taxes or charges, refunds, deductions, discounts, and after the elimination of intragroup sales. Revenue from service provision The Group provides telemarketing, customer care, and credit recovery services to other entities. These services are provided pursuant to agreements where billing is based on conversation time, workstation, performance, or fixed rates. Revenues from telemarketing or customer care services based on conversation time are billed based on the number of hours of conversation, while revenues based on workstations are billed according to the number of workstations used by the customer. 17 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the financial statements for the year ended December 31, 2010 (In thousands of reais, except when otherwise indicated) Revenues from performance goals (for example, credit recovery services) are recognized based on the percent rate of credits collectable from consumers agreed upon with the customer. When the customer confirms such credits have been recovered, revenue is recognized. If certain circumstances have occurred that may change the initially estimated revenues, costs, or extended progress towards completion, the estimates are reviewed. Such reviews may result in increased or reduced estimated costs and revenues, and these reflect on the revenue for the period during which Management gets to know the circumstances causing the review. Revenue from dividends and interest Revenue from investment dividends is recognized when the shareholder's right to receive these dividends is established (provided that it is probable that future economic benefits will flow to the Group, and that the amount of revenue can be reliably measured). Revenue from an interest financial asset is recognized when it is probable that future economic benefits will flow to the Group, and that the amount of revenue can be reliably measured. Revenue from interest is recognized using the straight line method based on time and on the effective interest rate over the amount of the outstanding principal; the effective interest rate is the rate that exactly discounts estimated future cash receipts through the expected life of the financial asset to the net carrying amount of the financial asset. Lease A lease is classified as a finance lease if the terms of the lease agreement transfers substantially all risks and rewards incident to ownership to the lessee. All other leases are classified as operating leases. Finance lease When the Group acts as a lessee, the assets held under finance lease are initially recognized as Group assets at the lower of fair value at the commencement of the lease term and the present value of minimum lease payments. The corresponding liability payable to the lessor is included in the balance sheet as a loan liability (lease). Lease payments are apportioned between the financial charges and the reduction of the outstanding liability so as to produce a constant periodic rate of interest on the remaining balance of the liability. Financial charges are directly recorded in profit or loss. Operating lease Payments referring to operating leases are recognized as expenses over the lease term on a straight-line basis, unless another systematic basis is more representative of the time pattern of the user's economic benefit. Contingent payments derived from operating leases are recognized as expenses in the period they are incurred. 18 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the financial statements for the year ended December 31, 2010 (In thousands of reais, except when otherwise indicated) Incentives for the agreement of a new operating lease are initially recognized as a liability and later as a reduction of the rental expense on a straight line basis, unless another systematic basis is more representative of the time pattern of the leased asset's economic benefit. Foreign currency In the preparation of the financial statements of each entity of the Group, transactions carried out in foreign currency, that is, any currency different from the functional currency of each entity, are recorded at the rate of exchange at the date of the transaction. At the end of each reporting period, foreign currency monetary items are translated using the closing rate. Non-monetary items recorded at fair value in foreign currency are translated at the exchange rate at the date the fair value was determined. Non-monetary items recorded at historical cost in foreign currency are translated using the exchange rate at the date of the transaction. Changes in foreign exchange rates over monetary items are recognized in the income in the period they occur, except for:  Changes in foreign exchange rates derived from foreign currency borrowings and financing related to assets under construction for future use, which are included in the cost of these assets whenever these are considered as adjustments to these borrowings' interest rate costs; and  Changes in foreign exchange rates over receivable or payable monetary items related to a foreign operation whose settlement is not estimated nor is its occurrence probable (and, therefore, it is part of the net investment in the foreign operation), are initially recognized in Other comprehensive income and reclassified from shareholders' equity to the result of the amortization of monetary item. For the presentation of the consolidated financial statements, the assets and liabilities of the Group's foreign operations are translated to Brazilian reais, using the exchange rates at the end of the reporting period. The results are translated at the average exchange rates of the period, provided that these have not significantly floated during that period; in that case, the exchange rates on the transaction date are used. Changes in exchange rates resulting from such translation, if any, are reclassified to comprehensive income and added to shareholders' equity ("Reserve for Translation of Foreign Currency"), and non-controlling interests are attributed as appropriate. When a foreign operation is fully disposed of, the cumulative amount of the exchange differences referring to this operation in the Group's shareholders' equity is reclassified to the profit or loss for the period. Any exchange difference previously attributed to minority interests is written-off, but it is not reclassified to the income for the period. 19 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the financial statements for the year ended December 31, 2010 (In thousands of reais, except when otherwise indicated) In the case of a partial disposal of an interest at a subsidiary with foreign operations, where there is no loss of control, the cumulative exchange differences are reclassified in the same proportion into minority interests and are not recognized in the income. Goodwill and adjustments at fair value of identifiable assets and liabilities acquired as a result of the acquisition of a foreign operation are treated as assets and liabilities of this operation and translated at the exchange rate at each balance sheet date. Exchange differences are recognized in equity. Borrowing costs Borrowing costs directly attributable to the acquisition or construction of qualifying assets, i.e. assets that necessarily take a substantial period of time to get ready for their intended use, are added to the cost of such assets until the date they are ready for their intended use. Income earned on the temporary investment of funds obtained from specific borrowings and that has not been spent on the qualifying asset yet is deducted from the costs eligible for capitalization. All other borrowing costs are recognized in the income for the period they are incurred. Share-based payment agreements The share-based compensation for the Company's executives is measured at the fair value of the equity instruments at the grant date. Details on the determination of the fair value of these plans are provided on note 33. The fair value of the options granted, determined at the grant date, is recorded using the straight-line method as expense in the income for the period during which the right is acquired, based on the Group's estimates on which options granted will be eventually acquired, with a corresponding increase in equity. By the end of each reporting period, the Group revises its estimates on the amount of equity instruments that will be acquired. The impact of this revision in relation to the original estimates, if any, is recognized in the income for the period, in such a manner that the accumulated expense reflects the revised estimates with the corresponding adjustment to shareholders' equity in the "Reserve" account that recorded the benefit to the Company's executives. Equity - settled share-based payment transactions with third parties, except for executives, are measured at the fair value of the products or services received. When the fair value cannot be reliably estimated, such transactions are measured at the fair value of the equity instruments granted on the date the products and services were received. 20 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the financial statements for the year ended December 31, 2010 (In thousands of reais, except when otherwise indicated) Taxation Income tax and social contribution expenses are the aggregate of current and deferred taxes. Current taxes The provision for income tax and social contribution is based on the taxable income for the period. Taxable income differs from the income reported in the income statement to the extent that it excludes income or expenses that are taxable or deductible in other reporting periods, in addition to permanently excluding non-taxable or non-deductible items. The provision for income tax and social contribution is separately calculated for each entity of the Group based on the tax rates applicable at the end of the reporting period. Deferred taxes Deferred income tax and social contribution ("deferred tax") is recognized over temporary differences, at the end of each reporting period, between asset and liability balances recognized in the financial statements and the corresponding tax bases used in the determination of taxable income, including the tax loss balance when applicable. Deferred tax liabilities are usually recognized over all taxable temporary differences and deferred tax assets are recognized over all deductible temporary differences, only where it is probable that future taxable income will be sufficient for such deductible differences to be used. Deferred tax assets or liabilities are not recognized over temporary differences resulting from goodwill or initial recognition (except for business combinations) of other assets and liabilities in a transaction that does not affect taxable income or accounting profit. Deferred tax liabilities are recognized over taxable temporary differences associated with investments in subsidiaries, unless the Group is capable of controlling the reversal of the temporary differences and it is probable that this reversal will not occur in the foreseeable future. Deferred tax assets from deductible temporary differences related to such investments and holdings are recognized only where it is probable that future taxable income will be sufficient for such temporary differences to be used and that it will be reversed in the foreseeable future. The recovery of the balance of deferred tax assets is revised at the end of each reporting period and, where it is no longer probable that future taxable income will be available to allow for the recovery of an asset in full or in part, the asset balance is adjusted to the amount expected to be recovered. Deferred tax assets and liabilities are measured at applicable rates for the period when the liability is expected to be settled or the asset realized, based on the rates provided for in the tax legislation at the end of each reporting period, or when a new legislation has been substantially approved. The measurement of deferred tax assets and liabilities reflects the tax consequences that would result from the manner the Group expects, at the end of each reporting period, to recover or settle the book value of these assets and liabilities. 21 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the financial statements for the year ended December 31, 2010 (In thousands of reais, except when otherwise indicated) Current and deferred taxes are recognized in profit or lossunless these correspond to items recorded under "Other comprehensive income"or directly in shareholders' equity, in which case current and deferred taxes are also recognized in "Other comprehensive income" or directly in shareholders' equity, respectively. Where current and deferred taxes result from the initial recognition of a business combination, the tax effect is included in the accounting for the business combination. Current and deferred income tax and social contribution for the period Current and deferred income tax and social contribution are recognized as expense or revenue in the income for the period, unless these correspond to items recorded under "Other comprehensive income," or directly in shareholders' equity, in which case current and deferred taxes are also recognized in "Other comprehensive income" or directly in shareholders' equity, respectively. Where current and deferred taxes result from the initial recognition of a business combination, the tax effect is included in the accounting for the business combination. Property, Plant and Equipment Land, buildings, items under construction or development, furniture and fixtures, and equipment are recognized at cost less depreciation and occasional accumulated impairment losses. Professional fees and, for qualifying assets, borrowing costs capitalized pursuant to the Group's accounting policy are recognized as part of the costs of items under construction or development. Such items under construction or development are classified in the appropriate categories of property, plant and equipment when construction or development is complete and the item is ready for its intended use. Depreciation of these assets starts as soon as they are ready for their intended use, and depreciation occurs on the same basis as other property, plant and equipment assets. Land does not depreciate. Depreciation is recognized based on the estimated life of each asset on a straight-line basis; so that cost less residual amount after the useful life has elapsed can be written off in full (except for land and items under construction or development). Given the complex nature of the Group's IT and telecommunications systems, useful life estimates require considerable judgment and are inherently uncertain due to the fast-paced evolution of technology and practices in the industry, which could cause the early obsolescence of such systems. Estimated useful life, residual amounts, and depreciation methods are revised at the balance sheet date, and the effect of any change in estimates is recognized prospectively. Assets held through financial lease are depreciated through the expected useful life, like owned assets, or through a shorter period, as applicable, pursuant to the terms of the lease agreement in question. 22 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the financial statements for the year ended December 31, 2010 (In thousands of reais, except when otherwise indicated) An item of property, plant and equipment is written off on disposal or when there is no future benefit resulting from the continuing use of the asset. Any gain or loss from the sale or write-off of an item of property, plant and equipment, or refurbishing of furniture or equipment, is determined by the difference between amounts received in the sale and the book value of the asset, and it is recognized in the income. Intangible assets Intangible assets acquired separately Intangible assets with a definite life mainly consist of software, and are recognized at cost less amortization and occasional accumulated impairment losses. Amortization is straight-lined based on the assets' estimated useful life. The estimated useful life and depreciation method are revised at the end of each reporting period, and the effect of any change in estimates is recognized prospectively. Intangible assets with an indefinite life, acquired separately, are recognized at cost less accumulated impairment losses. Write-off of intangible assets An intangible asset is written off on disposal or when no future benefit will result from its use or disposal. Gains or losses from the write-off of an intangible asset, measured as the difference between net revenues from disposal and the book value of the asset, are recognized in the income when the asset is written-off. Impairment of tangible and intangible assets, excluding goodwill At each balance sheet date, the Group revises the book value of its tangible and intangible assets to determine if there is any indication that such assets are impaired. If such indication exists, the recoverable amount of the asset is estimated to determine the extent of this impairment loss, if any. When it is not possible to separably estimate the recoverable amount of an asset, the Group calculates the recoverable amount of the cash generating unit the asset belongs to. When a reasonable and consistent allocation basis can be identified, corporate assets are also allocated to separate cash-generating units or to the smallest group of cash-generating units for which a reasonable and consistent allocation basis can be identified. Intangible assets with indefinite life or those not yet available for use are tested for impairment at least on a yearly basis and whenever there is any indication that the asset may be impaired. The recoverable amount is the greater of an asset's fair value less costs to sell or value in use. To determine the value in use, estimated future cash flows are discounted to present value at a pre-tax discount rate that reflects the current market assessment of the time value of money and those risks specific to the asset for which future cash flow estimates have not been adjusted. 23 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the financial statements for the year ended December 31, 2010 (In thousands of reais, except when otherwise indicated) If the recoverable amount of an asset (or cash-generating unit) is lower than its book value, the book value of the asset (or cash-generating unit) is reduced to its recoverable amount. Impairment loss is immediately recognized in the income. When the impairment loss is subsequently reversed, the book value of the asset (or cash-generating unit) is increased to its revised estimated recoverable amount, provided that it does not exceed the book value that would have been determined if no impairment loss had been recognized for the asset (or cash-generating unit) in previous reporting periods. Impairment loss reversal is immediately recognized in profit or loss. The Company has no indication of impairment in its operations. Goodwill paid in expectation of future profitability Goodwill is tested for impairment on a yearly basis (on August 31) or whenever circumstances indicate that the book value may be impaired. Provisions Provisions are recognized for present obligations (legal or constructive) as a result of past events when a reliable estimate can be made of the amount of the obligations and when it is probable that they will be settled. Provisions are measured at the present value of the estimated expenditure required to settle the obligation. The amount recognized as a provision is the best estimate of the consideration required to settle the obligation at the end of each reporting period, considering the obligation's risks and uncertainties. Where the effect of the time value of money is material, the book value of a provision corresponds to the present value of the cash outflows expected to be required to settle the obligation. Where some or all of the economic benefits required to settle a provision are expected to be reimbursed by another party, an asset is recognized when, and only when, it is virtually certain that reimbursement will be received and the amount can be reliably measured. The Group is party to several administrative and court proceedings. Provisions are accrued for all contingencies related to lawsuits when it is more probable than not that an outflow of resources may be necessary to settle the contingency/obligation and that a reliable estimate can be made. The assessment on the probability of loss includes the analysis of available evidence, the hierarchy of laws, the available jurisprudence, the latest decisions of courts of law and their relevance in the legal system, as well as the opinion of external legal advisers. The provisions are revised and adjusted to take into account changes in circumstances, such as the applicable expiration deadline, conclusions of fiscal inspections, or additional exposures that may be identified based on new matters or court decisions. Financial instruments Financial assets and liabilities are recognized when an entity of the Group is a party to the contractual provisions of the instrument. 24 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the financial statements for the year ended December 31, 2010 (In thousands of reais, except when otherwise indicated) Financial assets and liabilities are initially measured at fair value. Transaction costs directly attributable to the acquisition or issuance of financial assets and liabilities (except for financial assets and liabilities recognized at fair value in the income) are added to or deducted from the fair value of the financial assets or liabilities, as applicable, after the initial recognition. Transaction costs directly attributable to the acquisition of financial assets and liabilities at fair value through the income statement are immediately recognized in the income. Financial assets Financial assets are classified in the following specific categories: (i) financial assets at fair value through the income statement, (ii) held-to-maturity investments, (iii) available-for-sale financial assets, and (iv) loans and receivables. Classification depends on the nature and purpose of the financial assets and is determined at the initial recognition date. All regular purchases or sales of financial assets are recognized or written-off based on the trade date. A regular purchase or sale corresponds to a purchase or sale of financial assets that requires that the asset be delivered within a determined deadline, under a market practice or rule. Financial assets at fair value through the income statement. Financial assets are classified at fair value through the income statement when they are held for trading or designated as at fair value through the income statement. A financial asset is classified as held for trading if:  It was acquired for the purpose of selling in the short term; or  If on the initial recognition it is part of a portfolio of identified financial instruments that are managed together by the Group and for which there is evidence of a recent actual pattern of short-term profit-taking. A financial asset, in addition to assets held for trading, may be designated as at fair value through the income statement on the initial recognition if:  Such designation eliminates or significantly reduces a measurement or recognition inconsistency that would otherwise arise; or  The financial asset is part of a managed group of financial assets or liabilities or both and its performance is evaluated on a fair value basis, in accordance with a documented risk management or investment strategy of the Group, and information about the group is provided internally on the same basis; or  It is part of a contract containing one or more embedded derivatives and IAS 39  Financial Instruments: Recognition and Measurement (equivalent to Technical Pronouncement CPC 38) allows for the combined contract to be designated in its entirety as a financial asset or liability at fair value through the income statement. 25 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the financial statements for the year ended December 31, 2010 (In thousands of reais, except when otherwise indicated) A gain or loss arising from a change in the fair value of a financial asset at fair value through the income statement is recognized in the income. Net gains or losses recognized in the income include dividends or interest derived from the financial asset and are included in "Other gains and losses" in the income statement. Fair value is determined as described in note 32. Held-to-maturity investments Held-to-maturity investments correspond to non-derivative financial assets with fixed or determinable payments and with fixed maturity date the Group intends and is able to hold to maturity. After the initial recognition, held-to-maturity investments are measured at amortized cost using the effective interest method less any impairment loss. Available-for-sale financial assets Available-for-sale financial assets are non-derivative financial assets designated as available-for-sale or any other instruments that are not classified as: (a) loans and receivables, (b) held-to-maturity investments, or (c) financial assets at fair value through the income statement. Changes in the book value of available-for-sale monetary financial assets related to changes in foreign exchange rates (see below), to interest income calculated using the effective interest rate method, and to dividends on investments in available-for-sale shares, are recognized in the income. Other changes in the book value of available-for-sale financial assets are recognized in "Other comprehensive income" and added to the "Investment revaluation reserve." When an investment is disposed of or is impaired, the gain or loss previously recognized in the "Investment revaluation reserve" is reclassified to the income. Dividends on available-for-sale equity instruments are recognized in the income when the Group's right to receive them is established. The fair value of available-for-sale monetary financial assets denominated in foreign currency is determined in the corresponding currency and translated using the exchange rate at the end of the reporting period. Exchange gains and losses recognized in the income are determined based on the amortized cost of the monetary asset. Other exchange gains and losses are recognized in "Other comprehensive income." Available-for-sale equity instruments not quoted in an active market and whose fair value cannot be reliably measured, as well as the derivatives related to, and that must be settled through the delivery of, such non-quoted equity instruments are measured at cost less any impairment loss identified at the end of the reporting period. 26 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the financial statements for the year ended December 31, 2010 (In thousands of reais, except when otherwise indicated) Loans and receivables Loans and receivables are non-derivative financial assets with fixed or determinable payments and that are not quoted in an active market. These are included in current assets, except for those maturing in over 12 months from the balance sheet date, which are classified as non-current assets. Loans and receivables (including accounts receivable from customers and other, and cash and cash equivalents) are measured at amortized cost using the effective interest rate method, less any impairment loss. Interest income is recognized using the effective interest rate method, except for short-term credits when recognition of interest would be immaterial. Financial liabilities and equity instruments Financial liabilities Financial liabilities are classified as "Financial liabilities at fair value through the income statement" or "Other financial liabilities." Financial liabilities at fair value through the income statement Financial liabilities are classified at fair value through the income statement when they are held for trading or designated as at fair value through the income statement. A financial liability is classified as held for trading if:  It was acquired principally for the purpose of selling in the short term; or  It is part of a portfolio of identified financial instruments that are managed together by the Group and for which there is evidence of a recent actual pattern of short-term profit-taking. A financial liability not held for trading may be designated as at fair value through the income statement on the initial recognition if:  Such designation eliminates or significantly reduces a measurement or recognition inconsistency that would otherwise arise; or  It is part of a managed group of financial assets or liabilities or both and its performance is evaluated on a fair value basis, in accordance with a documented risk management or investment strategy of the Group, and information about the group is provided internally on the same basis; or  It is part of a contract containing one or more embedded derivatives and IAS 39  Financial Instruments: Recognition and Measurement (equivalent to Technical Pronouncement CPC 38) allows for the combined contract to be designated in its entirety as a financial asset or liability at fair value through the income statement. 27 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the financial statements for the year ended December 31, 2010 (In thousands of reais, except when otherwise indicated) A gain or loss arising from a change in the fair value of a financial liability at fair value through the income statement is recognized in the income. Net gains or losses recognized in the income include interest paid on the financial liability and are included in "Other gains and losses" in the income statement. Fair value is determined as described in note 32. Other financial liabilities Other financial liabilities (including borrowings) are measured at amortized cost. Write off of financial liabilities The group writes off a financial liability only when the obligation is discharged or canceled or expires. The difference between the book value of the written-off financial liability and the consideration paid and payable is recognized in the income. Treasury shares Reacquired own equity instruments (treasury shares) are recognized at cost and deducted from equity. No gain or loss is recognized in the income statement on the purchase, sale, issue or cancellation of the Company's own equity instruments. Any difference between the book value and the consideration is recognized in other capital reserves. Reacquisition of shares When the Company reacquires its own shares, the amount of the consideration paid, including directly attributable costs is recognized as a deduction from equity with treasury shares. Costs and expenses Operating costs and expenses are recognized on an accrual basis and include mainly personnel expenses. Financial revenues and expenses Financial revenues and expenses derive mainly from interest and monetary restatement on financial investments, borrowings and leases, all of them recognized on an accrual basis. 28 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the financial statements for the year ended December 31, 2010 (In thousands of reais, except when otherwise indicated) Cash and cash equivalents Cash and cash equivalents are held for the purpose of meeting short-term cash commitments rather than for investment or other purposes. For the Group, cash and cash equivalents include (i) cash on hand, (ii) demand deposits, and (iii) financial investments that are readily convertible to known amounts of cash and which are subject to an insignificant risk of changes in value. Therefore, an investment normally qualifies as a cash equivalent when it has a short maturity of, for example, three months or less from the date of acquisition. Accounts receivable from customers and Allowance for Doubtful Accounts Accounts receivable are initially recognized at fair value, which usually represents the amounts billed, and subsequently recognized at balances less a provision for impairment losses. The allowance for doubtful accounts is formed when there is objective evidence, in addition to any guarantee that may have been provided by the customer, that the Group will not be able to collect all amounts owed, according to the initial conditions of credits receivable. Financial difficulties of the customer, probability that the customer will enter bankruptcy or other financial reorganization, and lack of payment are considered indicators that the 'accounts receivable' will be compromised. The amount of the provision is the difference between the book value of the asset and the present value of estimated future cash flows, discounted at the original effective interest rate. The book value of the asset is reduced through the use of an allowance account, and the amount of the loss is recognized in the income statement as 'selling, general and administrative expenses.' When an invoice is uncollectible, it is amortized in the amount of the accounts receivable. Subsequent recoveries of previously amortized amounts are credited to 'selling, general and administrative expenses' in the income statement. Deposits with court There are cases where the Group challenges the legitimacy of certain liabilities or lawsuits brought against it. Therefore, following a court order or a Management strategy, the amounts challenged may be deposited with court and not construe a settlement of the liability, allowing for the Group to keep on challenging the lawsuits. In these situations, even though the deposits are still assets of the Groupand adjusted for inflation (note 19)the amounts shall only be released against a final court decision that is favorable to the Group. Deposits with court are treated as investment activities in the statement of cash flow. Borrowings and financing Borrowings are initially recognized when funds are received, net of transaction costs. Subsequently, borrowings and financing are recorded at amortized cost, i.e., plus charges and interest proportionate to the period incurred (note 15). 29 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the financial statements for the year ended December 31, 2010 (In thousands of reais, except when otherwise indicated) Payroll and related charges Amounts related to vacation payable to employees are provisioned proportionately to the vesting period, and include the corresponding charges. Contax has a profit-sharing program for all employees, pursuant to an agreement executed with the Interstate Federation of Telecommunications Workers (FITTEL). This profit-sharing program is based on the increase in operating gains and on individual performance, with the participation of all employees. Accounts payable Payment to suppliers is initially recognized at fair value, and is usually represented by invoiced amounts. Payment of dividends Minimum compulsory dividend is recognized as a liability at the end of each reporting period. Dividends that exceed the minimum compulsory dividend are accounted for in a special line in the statement of changes in shareholders equity, and are not recognized as a liability until they are approved at the Company's general shareholders' meeting. Statement of Value Added ("DVA") The purpose of this statement is to evidence the wealth created by the Company and the distribution of this wealth throughout a period of time, and it is presented, pursuant to the Brazilian Corporate Law, as part of the separate financial statements and as supplementary information to the consolidated financial statements, since it is not provided for by nor mandatory according to the IFRS. The DVA was prepared based on information from the accounting records used in the preparation of the financial statements and under the provisions in Technical Pronouncement CPC 09  Statement of Value Added (DVA). The first part of this statement shows the wealth created by the Company, represented by the revenues (gross revenue from services provided, including taxes on revenue; other revenues, and the effects of the allowance for doubtful accounts), inputs acquired from third parties (cost of services provided and acquisition of materials, energy, and third-party services, including the taxes levied upon acquisition, effects of impairment losses, depreciation and amortization), and the value added received from third parties (equity accounting result, financial income and other revenues). The second part of the DVA consists of the distribution of wealth among personnel, taxes, fees and contributions, third-party return on investment, and own return on investment. 30 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the financial statements for the year ended December 31, 2010 (In thousands of reais, except when otherwise indicated) 3. KEY ACCOUNTING JUDGMENTS AND SOURCES OF UNCERTAINTIES IN ESTIMATES In applying the Group's accounting policies (note 2), Management must make judgments and prepare estimates regarding the book value of assets and liabilities that are not easily obtained from other sources. Estimates and assumptions are based on historical experience and other factors considered significant. Actual results may differ from these estimates. Underlying estimates and assumptions are continually revised. Effects of revisions to accounting estimates are recognized in the period such estimates are revised, if the revision affects only this period, or also in subsequent periods, if the revision affects both the present and future periods. Main judgments in applying accounting policies Below we present the main judgments, except for those involving estimates (note 2), made by Management during the application of the Group's accounting policies and that significantly affect the amounts recognized in the financial statements. Revenue recognition The Group recognizes revenue on an accrual basis, when services are provided, except for some performance-based services, which are recognized after measurement and acceptance by the customer. Most contract revenues are calculated based on indicators such as number of workstations, conversation time, and performance goals. Revenue is calculated based on information available in the Information Technology (IT) systems regarding the volume of data services provided to each customer. Revenues from performance-based services are calculated based on data available in the IT systems of the Company and of its customers. Additionally, we usually appoint operations managers to revise, reconcile and discuss these indicators with customers. Some revenue adjustments are recorded after these discussions. Held-to-maturity financial assets Management has revised the Group's financial assets in conformity with capital maintenance and liquidity requirements, and confirmed its intention and capacity to hold these assets to maturity. The book value of held-to-maturity financial assets is R$123,212 (R$73,726 and R$16,132 on December 31 and January 1, 2009, respectively). Details on these assets are provided on note 32. Operating Lease Commitments  Group as a Lessor The Group has contracted commercial leases for computer equipment and furniture. The Group has determined, based on an assessment of the terms and conditions of the contracts, that all significant risks and rewards of ownership of such assets lie with the Group; therefore, the Group accounts for the contracts as operating leases. 31 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the financial statements for the year ended December 31, 2010 (In thousands of reais, except when otherwise indicated) Main sources of uncertainties in estimates Below we present the main assumptions regarding the future and other main sources of uncertainties in estimates at the end of each reporting period, which may lead to significant adjustments in the book value of assets and liabilities in the following reporting period. Impairment of goodwill To determine if goodwill is impaired, it is necessary to estimate the value in use of the cash-generating unit goodwill was allocated to. The calculation of the value in use requires that Management estimate the future cash flow expected to be derived from the cash-generating unit, and the appropriate discount rate for the present value to be calculated. The book value of goodwill on December 31, 2010 was R$49,081. Useful life of property, plant and equipment items As described in note 12, the Group revises the estimated useful life of property, plant and equipment items on a yearly basis, at the end of each reporting period. For this reporting period, Management has determined that the useful lives of property, plant and equipment items were appropriate and required no adjustments. Assessment of financial instruments As described in note 2, the Group uses assessment techniques that include information that is not based on apparent market data to estimate the fair value of certain types of financial instruments. Note 32 provides further detail on the main assumptions used in the determination of the fair value of financial instruments, as well as the sensitivity analysis of these assumptions. Management believes the chosen assessment techniques and the assumptions used are adequate to determine the fair value of the financial instruments. Impairment Loss of non-Financial Assets An impairment loss exists when the book value of an asset or cash-generating unit exceeds its recoverable amount, which is the higher of its fair value less costs to sell and its value in use. The calculation of fair value less costs to sell is based on available information on sale transactions for similar assets or market prices less additional costs to dispose of such asset. The calculation of the value in use is based on the discounted cash flow model. Cash flows derive from the budget for the next 5 years and do not include reorganization activities the Group has not committed with yet, or significant future investments that will improve the asset base of the cash-generating unit being tested for impairment. The recoverable value is sensitive to the discount rate used in the discounted cash flow method, as well as to expected future cash flows to be received, and to the growth rate used for extrapolation purposes. The main assumptions used to determine the recoverable value of the cash-generating unit, including the sensitivity analysis, are further detailed on note 2. 32 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the financial statements for the year ended December 31, 2010 (In thousands of reais, except when otherwise indicated) Share-based Payment Transactions The Group measures the cost of share-settled transactions with executives based on the fair value of the equity instruments at the grant date. The estimated fair value of share-based payments requires that the most suitable assessment model be determined for the granting of equity instruments, which depends on the terms and conditions of the grant. This also requires that the most appropriate data be determined for the assessment model, including the expected life of the option, volatility and dividend yield, and the corresponding assumptions. The assumptions and models used to estimate the fair value of share-based payments are reported on note 33. Taxes There are uncertainties regarding the interpretation of complex tax regulations and the value and timing of future taxable results. Given the long-term nature and the complexity of existing contracts, differences between the actual results and the assumptions adopted or future changes in such assumptions could require future adjustments to the tax income and expense already recorded. The Group forms provisions, based on applicable estimates, for possible consequences of auditing by tax authorities of the respective jurisdictions where it operates. The amount of such provisions is based on several factors, such as prior experiences with fiscal audits and different interpretations of the tax regulations by the taxable entity and by the tax authority in question. Such differences in interpretation may arise for the most diverse matters, depending on the conditions in force in the respective domicile of the Group's entity. Deferred and recoverable income tax and social contribution The Group records assets related to deferred taxes resulting from temporary differences between the book value of assets and liabilities and their tax bases. Deferred tax assets are recognized to the extent that the Group expects to generate sufficient taxable profit based on projections and forecasts prepared by Management. Such projections and forecasts include several assumptions regarding the Group's performance, foreign exchange rates, volume of services, other rates and factors that may differ from present estimates. Under the current Brazilian tax legislation, tax losses do not expire for utilization. However, cumulative tax losses can only be offset by up to 30.0% of the annual taxable profit. For further detail on deferred taxes, please refer to note 9. 33 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the financial statements for the year ended December 31, 2010 (In thousands of reais, except when otherwise indicated) Measurement at fair value of a contingent consideration Contingent consideration in a business combination is measured at fair value on the date of acquisition as part of the business combination. If the contingent consideration is classified as a derivative, and, therefore, a financial liability is recognized, it must be subsequently remeasured at fair value on the balance sheet date. The fair value is based on the discounted cash flow. The main assumptions take into account the probability of meeting each goal and the discount factor. Provisions for Tax, Civil and Labor Risks The Group recognizes a provision for tax, civil and labor lawsuits. The assessment on the probability of loss includes an analysis of available evidence, the hierarchy of laws, the available jurisprudence, the latest decisions of courts of law and their relevance in the legal system, as well as the opinion of external legal advisers. The provisions are revised and adjusted to take into account changes in circumstances, such as the applicable expiration deadline, conclusions of fiscal audits, or additional exposures that may be identified based on new matters or court decisions. Contingencies The preparation of the financial statements requires that Management makes estimates and assumptions on contingencies that affect the Group's overall financial condition or that relate to changes in the actual value of liabilities at the financial statement date for expenses that arise during the reporting period. Such contingencies include those related to the lawsuits mentioned in note 19 to the financial statements. Provisions for contingencies are recognized for "probable loss" amounts, as determined by Management based on the opinion of our lawyers and external legal advisers on pending matters. Management continually revises the provisions for contingencies based on material changes in facts, circumstances and events, such as court decisions that may affect estimates, which could have a material effect on our results of operations and shareholders' equity. Management believes the present provisions for contingencies are adequate, but there is no guarantee that these factors will not change in the future. Provisions for payroll and related charges Payroll and related charges are the most representative costs of the Group's operations, and are calculated and recorded in provisions according to the payroll. Payroll and related charges include salaries, paid vacation, Christmas bonus (13 th salary), social charges, profit-sharing plan for employees, and taxes on payroll, most of which is determined by the Brazilian labor law. 34 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the financial statements for the year ended December 31, 2010 (In thousands of reais, except when otherwise indicated) The provision for paid vacation considers that each employee has the right to thirty (30) paid vacation days per year, corresponding to 133.3% of the monthly salary. The Group accrues a monthly provision for paid vacation until the benefit is paid, i.e., when the employees use their vacation. A monthly provision equivalent to one twelfth (1/12) of the monthly salary of each employee is accrued in the 13 th salary provision until such benefit is paid. Benefits such as transportation and meal vouchers are recognized as expense on a monthly basis, when provided to employees. The variable compensation plan paid to employees is based on performance (financial and quality goals), and on individual goals of each employee, determined on a yearly basis. This provision is accrued on a monthly basis and recalculated at the end of the reporting period based on the best estimates of the goals met, as provided for in the annual budget. However, the final overall amount to be recorded is analyzed and approved by the Board of Directors. 4. EFFECTS OF THE ADOPTION OF THE IFRS AND OF NEW TECHNICAL PRONOUNCEMENTS, INTERPRETATIONS AND GUIDANCE ISSUED BY THE CPC Effects of the adoption of the IFRS on the consolidated financial statements IFRS application In all previous years, including the fiscal year ended on December 31, 2009, the Group prepared its consolidated financial statements pursuant to the generally accepted accounting principles in Brazil (BR GAAP), which include (i) the provisions in Law 6,404/76 (Brazilian Corporate Law), amended by Laws 11,638/07 and 11,941/09; (ii) Technical Pronouncements, Interpretations and Guidance issued by the CPC; and (iii) Rules and Resolutions issued by the Brazilian Securities and Exchange Commission (CVM) and the Brazilian Independent Auditors Institute (Ibracon) effective through December 31, 2009. The consolidated financial statements, prepared under the IFRS, had already been prepared by the Company and presented to the Securities and Exchange Commission (SEC) of the United States, for the years ended December 31, 2009 and 2008. Therefore, the opening balance according to the IFRS is January 1 st 2007. For the measurement of the adjustments in opening balances and the preparation of the balance sheet at transition date, the Company applied the mandatory exceptions and certain optional exemptions for retrospective application provided for in IFRS 1  First-time Adoption of IFRS (equivalent to Technical Pronouncement CPC 37(R1)). Management's judgment regarding optional exemptions and mandatory exceptions for the first-time adoption of the new pronouncements applicable to the Group are described below: Optional exemptions applicable to the Group Property, plant and equipment at fair value: the Group has chosen not to remeasure its property, plant and equipment assets at fair value (deemed cost) at transition date, and instead kept the assets based on their historical acquisition cost. 35 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the financial statements for the year ended December 31, 2010 (In thousands of reais, except when otherwise indicated) Mandatory exceptions applicable to the Group Estimates: estimates used in accounting principles applied after the balance sheet's opening date must not be adjusted at the transition date, except if they represent a change in accounting policy or there is evidence that those estimates were in error. The Group has maintained the estimates used before the balance sheet's opening date because it understands such estimates are consistent. 36 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the financial statements for the year ended December 31, 2010 (In thousands of reais, except when otherwise indicated) Reconciliation of prior accounting practices a) Effects of the adoption of the IFRS on the consolidated balance sheet Consolidated On 01/01/2009 On 12/31/2009 Description Previous BR GAAP Effect of IFRS adoption IFRS and BR GAAP Previous BR GAAP Effect of IFRS adoption IFRS and BR GAAP ASSETS CURRENT ASSETS Cash and cash equivalents 355,928 - 355,928 357,853 - 357,853 Accounts receivable 102,134 - 102,134 128,486 - 128,486 Recoverable taxes 57,448 (55,504) 1,944 73,333 (69,660) 3,673 Prepaid expenses and other assets 8,573 - 8,573 18,650 - 18,650 Total current assets 524,083 (55,504) 468,579 578,322 (69,660) 508,662 NON-CURRENT ASSETS Court deposits 35,338 - 35,338 53,382 - 53,382 Financial investments held to maturity - - - 26,590 - 26,590 Recoverable taxes 25,346 (18,077) 7,269 26,917 (18,339) 8,578 Deferred taxes - 32,430 32,430 - 28,773 28,773 Credits receivable 17,530 - 17,530 11,425 - 11,425 Other assets 1,122 - 1,122 1,344 - 1,344 Property, plant and equipment 304,800 2,900 307,700 352,473 - 352,473 Other intangible assets 84,467 - 84,467 80,446 - 80,446 Total non-current assets 468,603 17,253 485,856 552,577 10,434 563,011 TOTAL ASSETS 992,686 (38,251) 954,435 1,130,899 (59,226) 1,071,673 LIABILITIES CURRENT LIABILITIES Loans and financing 14,219 - 14,219 55,070 - 55,070 Suppliers 76,847 - 76,847 77,033 - 77,033 Payroll and related charges 181,924 - 181,924 197,818 - 197,818 Commercial leasing 16,086 - 16,086 10,118 - 10,118 Taxes payable 68,749 (46,477) 22,272 92,703 (59,226) 33,477 Dividends payable 51,364 (28,053) 23,311 92,190 (59,403) 32,787 Onlend to shareholders - 16,850 16,850 - 16,331 16,331 Other liabilities 2,204 - 2,204 31,248 1 31,249 Total current liabilities 411,393 (57,680) 353,713 556,180 453,883 NON-CURRENT LIABILITIES Loans and financings 203,750 - 203,750 149,521 - 149,521 Contingent liabilities and contingent assets 64,151 - 64,151 59,921 - 59,921 Leasing 9,884 - 9,884 3,899 - 3,899 Taxes payable 1,787 - 1,787 944 - 944 Onlend to shareholders 16,850 (16,850) - 16,331 (16,331) - Other liabilities 94 - 94 - - - Total non-current liabilities 296,516 (16,850) 279,666 230,616 (16,331) 214,285 TOTAL LIABILITIES 707,909 (74,530) 633,379 786,796 668,168 CAPITAL AND RESERVES Capital stock 223,873 - 223,873 223,873 - 223,873 Capital reserve 9,282 - 9,282 19,639 - 19,639 Profit reserves 110,475 16,626 127,101 109,831 - 109,831 Treasury Shares (49,848) - (49,848) (10,686) - (10,686) Retained earnings (losses) (11,084) 19,653 8,569 - - - Proposal for additional dividend distribution - 59,403 59,403 Shareholders' equity attributable to the owners of the parent company 282,698 36,279 318,977 342,657 59,403 402,060 Minority interest 2,079 - 2,079 1,446 (1) 1,445 Total shareholders' equity 284,777 36,279 321,056 344,103 59,402 403,505 TOTAL SHAREHOLDERS' EQUITY AND LIABILITIES 992,686 (38,251) 954,435 1,130,899 (59,226) 1,071,673 37 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the financial statements for the year ended December 31, 2010 (In thousands of reais, except when otherwise indicated) b) Reconciliation of consolidated shareholders' equity Consolidated Balance on January 1, 2009 (prior BR GAAP) 282,698 Details of the adjustments to the new policies: Portion of dividends exceeding the minimum mandatory dividends not recognized as legal liabilities according to IAS 20 (1) 11,428 Proposed dividends for previous years and only declared after fiscal year 2009 (1) 16,626 Leasing, net of deferred tax effects (2) 8,225 Minority interest (3) 2,079 Balance on January 1, 2009 (IFRS and BR GAAP) 321,056 Balance on December 31, 2009 (previous BR GAAP) 342,657 Details of the adjustments to the new policies: Portion of dividends exceeding the minimum mandatory dividends not recognized as legal liabilities according to IAS 20 (1) 59,403 Minority interest (3) 1,445 Balance on December 31, 2009 (IFRS and BR GAAP) 403,505 38 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the financial statements for the year ended December 31, 2010 (In thousands of reais, except when otherwise indicated) c) Effect of the adoption of the IFRS on the consolidated income statement and cash flows Income Statement: Consolidated Description Previous BR GAAP Effect of IFRS adoption IFRS and BR GAAP Continued operations Net operating revenue 2,161,019 - 2,161,019 Cost of services rendered (1,757,272) (2,892) Gross operating income 403,747 (2,892) 400,855 Operating income (expenses) Selling (27,709) - (27,709) General and Administrative (130,707) (8) Management fees - (7,879) Financial, net (15,391) - (15,391) Other operating expenses, net (13,440) - (13,440) (195,126) (8) Operating income before income tax and social contribution 208,621 (2,900) 205,721 Income tax and social contribution: Current (70,998) - (70,998) Deferred 1,659 (5,325) (3,666) Net income for the year from continued operations 139,282 (8,225) 131,057 Net income for the year 139,282 (8,225) 131,057 Net income attributable to: Owners of the parent company 139,282 (8,225) 131,057 Minority interest 634 - 634 139,916 (8,225) 131,691 39 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the financial statements for the year ended December 31, 2010 (In thousands of reais, except when otherwise indicated) Statement of Cash Flow: Consolidated previous BR GAAP Effect of IFRS adoption IFRS and BR GAAP CASH FLOW FROM OPERATING ACTIVITIES Net income for the year from continued operations 139,916 (8,225) 131,691 Net Income adjustments: Depreciation and amortization 113,510 2,901 116,411 Loss in the sale of property, plant and equipment 1,710 - 1,710 Expenses with provision for contingencies 1,874 - 1,874 Deferred income tax 5,325 3,666 Net gain (loss) with monetary variation and interest rates - Recognized expenses from share-based payments settled with equity instruments 9,995 - 9,995 Interest expenses on loans and financings 31,015 - 31,015 Minority interest (634) - (634) Changes in current capital: Accounts receivable (26,352) 1 (26,351) Prepaid expenses (10,496) 2,437 Recoverable taxes (15,479) 12,759 Other assets 420 (2,437) Payroll and related charges 15,894 - 15,894 Suppliers 186 - 186 Taxes payable 23,112 10,362 Other liabilities 28,794 28,783 Interest expenses on loans and financing - (31,130) Net cash from (used in) operating activities 278,786 - 278,786 CASH FLOW FROM INVESTMENT ACTIVITIES Earnings for the sale of property, plant and equipment 27 - 27 Acquisition of property, plant and equipment - (158,901) Court deposits (16,487) - (16,487) Non-current financial investments (26,590) - (26,590) Net cash from (used in) investment activities (201,951) - (201,951) CASH FLOW FROM FINANCING ACTIVITIES Payment of commercial leasing (11,674) - (11,674) Payment of BNDES financing (13,542) - (13,542) Dividends paid (49,380) - (49,380) Share buyback (314) - (314) Cash used in (invested in) financing activities - (74,910) Net increase in cash and cash equivalents 1,925 - 1,925 Cash and cash equivalents at the beginning of the year 355,928 - 355,928 Cash and cash equivalents at the end of the year 357,853 - 357,853 40 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the financial statements for the year ended December 31, 2010 (In thousands of reais, except when otherwise indicated) d) Reconciliations of consolidated income Consolidated Net income before minority interest (previous BR GAAP) 139,282 Details of the adjustments to the new policies: Leasing, net of deferred tax effects (2) Net income before minority interest 131,057 Minority interest 634 Net income for the year (BR GAAP and IFRS) 131,691 e) Notes to the reconciliations Under IFRS (IAS 20), proposed dividends are recognized as liability in the relevant reporting period, regardless of when they are declared, and special dividends are allocated to a special line in the statement of changes in shareholders equity. Dividends in excess of the minimum mandatory dividend for fiscal year 2009 were recognized as adjustment for the first-time adoption of the IFRS in the statement of changes in shareholders equity, and reversed from the dividends payable account in the 2009 balance sheet, where they were originally presented under the prior rules. The Company conducted the process of revision of its property, plant and equipment depreciation rates in the fiscal year ended December 31, 2008. After the preparation of its financial statements in accordance with the International Financial Reporting Standards (IFRS), the Management verified that certain depreciation effects related to certain leasing agreements had not been correctly calculated when compared with the revised rates of depreciation of assets equivalent to its property, plant and equipment and recognized in accordance with the BR GAAP. Therefore, since the values are not significant, the Company recognized such items for the purposes of IFRS only in the results for the 2009 fiscal year. Minority interests are presented as an integral part of the shareholders' equity, as determined by IFRS (IAS 1). 41 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the financial statements for the year ended December 31, 2010 (In thousands of reais, except when otherwise indicated) Effects of the adoption of the new Technical Pronouncements, Guidance, and Interpretations issued by the CPC on the separate financial statements Adoption of new accounting principles in Brazil In the preparation of the separate financial statements (identified as Parent Company), the Company adopted all Technical Pronouncements, Guidance, and Interpretations issued by the CPC and approved by the CVM, which together with the accounting principles included in the Brazilian Corporate Law are referred to as the generally-accepted accounting principles in Brazil (BR GAAP). The Company applied the accounting policies described in note 2 to all reported periods, including the opening balance sheet on January 1 st , 2009. To measure the adjustments and for the preparation of the opening balance sheet, the Company applied the requirements of CPC 43(R1)  First-time Adoption of Technical Pronouncements CPC 15 to 40, adjusting its separate financial statements in such a manner that they produced, upon consolidation, the same amounts of shareholders' equity attributable to the parent company's owners, and income in relation to the consolidation prepared under IFRS (IFRS 1) and CPC 37(R1)  First-time Adoption of International Accounting Standards. For that purpose, the Company adjusted the separate financial statements for the adoption of the IFRS in the consolidated financial statements, as explained in note 2 above. This procedure was adopted so that the same income and shareholders' equity attributable to the parent's owners was obtained in the separate and consolidated financial statements. 42 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the financial statements for the year ended December 31, 2010 (In thousands of reais, except when otherwise indicated) Reconciliation for prior accounting practices a) Effects of the adoption of the new accounting practices adopted in Brazil in the individual balance sheet Parent Company on 01/01/2009 on 12/31/2009 Description Previous BR GAAP Effects of new CPCs adoption BR GAAP Previous BR GAAP Effects of new CPCs adoption BR GAAP ASSETS CURRENT ASSETS Cash and cash equivalents 16,132 - 16,132 47,136 - 47,136 Recoverable taxes 30 - 30 956 - 956 Dividends receivable 148,744 22,421 141,682 35,421 Total current assets 164,906 38,583 189,774 83,513 NON-CURRENT ASSETS Financial investments held to maturity - - - 26,590 - 26,590 Recoverable taxes 4,737 - 4,737 5,091 - 5,091 Deferred taxes 952 - 952 837 - 837 Investments in subsidiaries 221,886 134,548 356,434 229,343 106,261 335,604 Total non-current assets 227,575 134,548 362,123 261,861 106,261 368,122 TOTAL ASSETS 392,481 8,225 400,706 451,635 - 451,635 LIABILITIES CURRENT LIABILITIES Suppliers 29 - 29 150 - 150 Payroll and related charges 42 - 42 52 - 52 Taxes payable 56 - 56 255 - 255 Dividends payable 51,365 (28,054) 23,311 92,190 (59,403) 32,787 Onlend to shareholders - 16,850 16,850 - 16,331 16,331 Other liabilities 239 - 239 - - - Total current liabilities 51,731 (11,204) 40,527 92,647 (43,072) 49,575 NON-CURRENT LIABILITIES Private debentures 40,153 - 40,153 - - - Onlend to shareholders 16,850 (16,850) - 16,331 (16,331) - Other liabilities 1,049 - 1,049 - - - Total non-current liabilities 58,052 (16,850) 41,202 16,331 (16,331) - TOTAL LIABILITIES 109,783 (28,054) 81,729 108,978 (59,403) 49,575 CAPITAL AND RESERVES Capital stock 223,873 - 223,873 223,873 - 223,873 Capital reserve 9,282 - 9,282 19,639 - 19,639 Profit reserves 110,475 16,626 127,101 109,831 - 109,831 Treasury Shares (49,848) - (10,686) - Retained earnings (losses) (11,084) 19,653 8,569 - - - Proposal for additional dividend distribution - 59,403 59,403 Total shareholders' equity 282,698 36,279 318,977 342,657 59,403 402,060 TOTAL SHAREHOLDERS' EQUITY AND LIABILITIES 392,481 8,225 400,706 451,635 - 451,635 43 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the financial statements for the year ended December 31, 2010 (In thousands of reais, except when otherwise indicated) b) Reconciliation of the Parent Companys shareholders equity Parent Company Balance on January 1, 2009 (previous BR GAAP) 282,698 Details of the adjustments to the new policies: Portion of dividends exceeding the minimum mandatory dividends not recognized as legal liabilities according to ICPC 08 (1) 11,428 Proposed dividends for previous years and only declared after fiscal year 2009 (1) 16,626 Leasing, net of deferred tax effects (2) 8,225 Balance on January 1, 2009 (BR GAAP) 318,977 Balance on December 31, 2009 (previous BR GAAP) 342,657 Details of the adjustments to the new policies: Portion of dividends exceeding the minimum mandatory dividends not recognized as legal liabilities according to ICPC 08 (1) 59,403 Balance on December 31, 2009 (BR GAAP) 402,060 44 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the financial statements for the year ended December 31, 2010 (In thousands of reais, except when otherwise indicated) c) Effect of the adoption of the International Financial Reporting Standards (IFRS) on the consolidated statements of income and of cash flow Income Statement: Parent company Description previous BR GAAP Effects of the adoption of the new CPCs BR GAAP Operating income (expenses) General and Administrative (11,773) - (11,773) Management fees (1,555) - (1,555) Equity in subsidiaries 149,139 (8,225) 140,914 Financial income 5,954 - 5,954 Financial expenses (1,403) - (1,403) Other operating expenses, net - 140,276 (8,225) 132,051 Operating income before income tax and social contribution 140,276 (8,225) 132,051 Income tax and social contribution: Current (245) - (245) Deferred (115) - (115) Net income for the year from continued operations 139,916 (8,225) 131,691 Net income for the year 139,916 (8,225) 131,691 45 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the financial statements for the year ended December 31, 2010 (In thousands of reais, except when otherwise indicated) Statement of cash flow: Parent company Description previous BR GAAP Effects of the adoption of the new CPCs BR GAAP CASH FLOW FROM OPERATING ACTIVITIES Net income for the year from continued operations 139,916 8,225 131,691 Net Income adjustments: Equity in subsidiaries (8,225) (140,914) Deferred income tax 115 - 115 Net gain (loss) with monetary variation and interest rates - (726) Recognized expenses from share-based payments settled with equity instruments 9,995 - 9,995 Interest expenses on loans and financings 1,090 - 1,090 Changes in current capital: Recoverable taxes (350) - (350) Payroll and related charges 5 - 5 Suppliers 121 - 121 Taxes payable 199 - 199 Other liabilities (485) - (485) Interest expenses on loans and financing - (1,279) Net cash from (used in) operating activities (538) - (538) CASH FLOW FROM INVESTMENT ACTIVITIES Non-current financial investments (26,590) - Dividends received 148,743 - 148,743 Net cash from (used in) investment activities 122,153 - 122,153 CASH FLOW FROM FINANCING ACTIVITIES Debentures (40,000) - Loans with related companies - current - (917) Dividends paid (49,380) - Share buyback (314) - (314) Cash used in (invested in) financing activities - Net increase in cash and cash equivalents 31,004 - 31,004 Cash and cash equivalents at the beginning of the year 16,132 - 16,132 Cash and cash equivalents at the end of the year 47,136 - 47,136 46 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the financial statements for the year ended December 31, 2010 (In thousands of reais, except when otherwise indicated) d) Reconciliation of income: Parent Company Net income for the year (previous BR GAAP) 139,916 Details of the adjustments to the new policies: Leasing, net of deferred tax effects (2) Net income for the year (BR GAAP) 131,691 e) Notes to the reconciliations According to the BR GAAP (ICPC 08), proposed dividends are recognized as liabilities in the period they are related to, regardless of when they are declared, whereas the excess dividends are recorded in a special line on the statement of changes in shareholders equity. Dividends exceeding the minimum mandatory amount for 2009 were recognized as adjustment for the first-time adoption of the IFRS on the statement of changes in shareholders equity and were reverse from the dividends payable account in the 2009 balance sheet, in which they were originally presented according to the prior rules. The Company conducted the process of revision of its property, plant and equipment depreciation rates in the fiscal year ended December 31, 2008. After the preparation of its financial statements in accordance with the International Financial Reporting Standards (IFRS), the Management verified that certain depreciation effects related to certain leasing agreements had not been correctly calculated when compared with the revised rates of depreciation of assets equivalent to its property, plant and equipment and recognized in accordance with the BR GAAP. Therefore, since the values are not significant, the Company recognized such items for the purposes of IFRS only in the results for the 2009 fiscal year. Deemed Cost As allowed by CVM Rule 619/09, which approved Technical Interpretation ICPC 10  Clarifications on the Technical Pronouncements CPC 27  Property, Plant and Equipment and CPC 28  Property for Investment, the Company decided not to assess its property, plant and equipment at fair value as deemed cost, taking into account that (i) the cost method, minus depreciation and provision for losses (where applicable), best reflects the economic value of its property, plant and equipment, and (ii) the Company does not hold operations that require long-term property, plant and equipment, which have a materially higher difference between the book criteria currently used by the Company and the deemed cost. 47 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the financial statements for the year ended December 31, 2010 (In thousands of reais, except when otherwise indicated) Effects of the adoption of the IFRS and the new Technical Pronouncements, Interpretations and Guidelines issued by CPC on the Quarterly Information (ITR) for the periods ended March 31, June 30 and September 30, 2010 and 2009. On January 25, 2011, CVM enacted its Rule no. 656, changing CVM Rule 603/09 and granting the publicly-held companies additional term to present again their 2010 and 2009 quarterly information (ITR), which should fully comply with the rules effective in 2010. This should also be valid for the presentation of the Quarterly Information for the quarter ended March 31, 2011. The Companys Management decided to use this additional term and, to comply with the mandatory application set forth in CVM Rule 656/2011, is disclosing the reconciliation for shareholders equity for every quarter in 2010 and 2009, taking into consideration the amounts originally presented, the adjustments calculated and the balances adjusted to the application of the new CPCs. This quarterly information was subject to the special review procedures of the Companys independent auditors according to CVMs requirements for the quarterly information (Ibacon NPA 06  Special Review of the Quarterly Information for Publicly-Held Companies), including the adjustments made after the adoption of the new accounting practices which, therefore, has not been subject to audit procedures. The adoption of the CPCs and the IFRS impacted the Companys result (Parent Company and Consolidated) only in 2009; therefore the reconciliation of income for each quarter of 2010 will not be presented. Below is the reconciliation of the Companys shareholders equity (Parent Company and Consolidated) for each quarter of 2010 and 2009 and the net income for each quarter of 2009, respectively: 48 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the financial statements for the year ended December 31, 2010 (In thousands of reais, except when otherwise indicated) Shareholders Equity: Parent Company Quarterly Information - ITR Balance according to the accounting practices effective in 2009 (previous BR GAAP) 408,256 394,694 370,940 Portion of dividends exceeding the minimum mandatory dividends not recognized as legal liabilities according to ICPC 08 - - 59,403 Saldo conforme prática contábil vigente 2010 (BR GAAP) 408,256 394,694 430,343 Parent Company Quarterly Information - ITR Balance according to the accounting practices effective in 2009 (previous BR GAAP) 370,074 328,898 298,714 Portion of dividends exceeding the minimum mandatory dividends not recognized as legal liabilities according to ICPC 08 - - 28,054 Leasing, net of deferred tax effects 2,057 2,057 2,057 Balance according to the accounting practices effective in 2010 (BR GAAP) 372,131 330,955 328,824 Consolidated Quarterly Information - ITR Balance according to the accounting practices effective in 2009 (previous BR GAAP) 408,256 394,694 370,940 Portion of dividends exceeding the minimum mandatory dividends not recognized as legal liabilities according to IAS 20 - - 59,403 Minority interest 1,810 1,583 1,543 Balance according to the accounting practices effective in 2010 (IFRS and BR GAAP) 410,066 396,277 431,886 Consolidated Quarterly Information - ITR Balance according to the accounting practices effective in 2009 (previous BR GAAP) 370,074 328,898 298,714 Portion of dividends exceeding the minimum mandatory dividends not recognized as legal liabilities according to IAS 20 - - 28,054 Leasing, net of deferred tax effects 2,057 2,057 2,057 Minority interest 1,492 1,615 1,824 Balance according to the accounting practices effective in 2010 (IFRS and BR GAAP) 373,623 332,569 330,648 49 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the financial statements for the year ended December 31, 2010 (In thousands of reais, except when otherwise indicated) Net Income Parent Company Quarterly Information - ITR Net income for the quarter (previous BR GAAP) Details of the adjustments to the new policies: Leasing, net of deferred tax effects Net income for the quarter (BR GAAP) Consolidated Quarterly Information - ITR Net income before minority interest (previous BR GAAP) Details of the adjustments to the new policies: Leasing, net of deferred tax effects Net income before minority interest Minority interest Net income for the quarter (IFRS and BR GAAP) 5. NEW IFRS PRONOUNCEMENTS AND INTERPRETATIONS STILL NOT IN EFFECT AND NOT ADOPTED IN ADVANCE BY THE COMPANY The new pronouncements, changes in the existing pronouncements and new interpretations listed below were published and are mandatory for the years beginning on January 1 st , 2011 or after that date. The Accounting Pronouncements Committee (CPC) has not enacted yet the pronouncements and changes related to the new and revised IFRSs presented in this note. Due to the commitment of CPC and CVM to maintaining updated the set of rules issued based on the updates of the International Accounting Standards Board (IASB), these pronouncements and changes should be enacted by the CPC and approved by the CVM up to the date of the mandatory application. The Company did not make these changes in advance for the consolidated financial statements of December 31, 2010. a) Amendment to IFRS 7 to Improve Disclosure Requirements on the Transfer of Financial Assets On October 7, 2010, IASB issued the amendment to IFRS 7  Financial Instruments: Disclosures, with the improvements that increase the disclosure requirements on the transfer of financial assets. The guideline for the write off of financial assets set forth in IAS 39  Financial Instruments: Recognition and Measurement, incorporated into the revised version of IFRS 9  Financial Instruments, has not been amended. 50 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the financial statements for the year ended December 31, 2010 (In thousands of reais, except when otherwise indicated) The amendments to IFRS 7 require enhanced level of disclosure when the asset is transferred but not written off, and introduces new disclosures for assets written off, where the company is still subject to continued exposure to the asset after the sale. The purpose of the changes is to clarify the relation among transferred financial assets and the financial obligations and the risks associated to those assets. The application of the amendments is mandatory for years beginning on or after July 1 st , 2011, and allows for early adoption. It is not necessary to disclose information for periods prior to the date of the mandatory adoption of the amendments. The Company is evaluating the effects of adopting such pronouncement. b) IFRS 9  Financial Instruments (revised in 2010) In November 2009, IASB issued IFRS 9  Financial Instruments and, on October 28, 2010, it issued a new revised version of this rule, maintaining the requirements for the classification and measurement of financial assets in compliance with the version published in November 2009 and included a guideline on the classification and measurement of financial liabilities. As part of IFRS 9 restructuring, IASB also included a guideline on the write off of financial instruments, in addition to the implementation guide of IAS 39  Financial Instruments: Recognition and Measurement. IFRS 9 establishes that all financial assets recognized, as set forth by IAS 39  Financial Instrument: Recognition and Measurement (equivalent to CPC 38), are subsequently measured at amortized cost or fair value. Specifically, debt instruments held according to a business model whose purpose is to receive cash flows from the agreements, exclusively for the payment of the principal and interest on the principal are usually measured at amortized cost at the end of the following fiscal periods. All other debt instruments and investments in equity instruments are measured at the fair value at the end of the following fiscal periods. The most significant effect of IFRS 9 on the classification and measurement of financial liabilities refers to the accounting of the changes in the fair value of a financial liability (calculated through the income statement), which can be attributed to changes on the credit risk of that liability. Specifically, according to IFRS 9, for financial liabilities recognized at fair value through the income statement, the value of the change in the fair value of the financial liability can be attributed to changes in the credit risk of that liability and is recognized in Other comprehensive income, unless the effects of changes in the credit risk of that liability is recognized in Other comprehensive results causes or increases accounting mismatch in the Companys income. The changes in the fair value, attributed to the credit risk of a financial liability, are not reclassified to the income. According to IAS 39 and CPC 38, the total value of the change in the fair value of a financial liability recognized at fair value through result was previously recognized in the result. The Company is evaluating the possible effects of adopting such pronouncement. 51 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the financial statements for the year ended December 31, 2010 (In thousands of reais, except when otherwise indicated) The mandatory application of the revised version of IFRS 9 is January 1 st , 2013, the same date of the previous version. The revised version allows for early adoption. If a company decides to apply the guideline relating to the classification and measurement of financial liabilities in advance, it should also apply any other IFRS 9 requirement previously concluded by then. The revised rule should be applied retrospectively according to the IAS 8. c) IAS 24  Disclosure of Related Party Transactions (revised in 2009) In 2009, IASB issued the amendment to IAS 24  Related Party Disclosures. The revised rule simplifies the disclosure requirements for subsidiaries, jointly-owned subsidiaries or significantly influenced by a government (referred to as entities related to the Government) and changes the definition of a related party. The Standard requires the retroactive application. Therefore, on the year of the initial requirement, companies should correct the disclosure for the period under comparison. Exemptions introduced by the revision of IAS 24 do not affect the Company and its subsidiaries given that they are not entities related to the Government. However, the disclosures related to third party transactions and the balances of consolidated financial statements can be affected when the revised rule is applied in future periods, considering that some parties were not included in the definition of related party and may be within the scope of the revised standard. The amendments are mandatory for years beginning on or after January 1 st , 2011, and allow for early adoption. d) Improvements to IFRSs 2010 On May 6, 2010, IASB issued a document called Improvements to IFRSs 2010, which contains amendments to seven standards. This is the third set of amendments issued through the annual improvement process, intended to make the necessary, but not urgent, improvements to the IFRSs. The Companys Management is analyzing possible impacts from the adoption of those improvements on its financial statements. However, it does not expect material impacts. The table below summarizes all the improvements made in the existing rules and interpretations: 52 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the financial statements for the year ended December 31, 2010 (In thousands of reais, except when otherwise indicated) Rule Reason to Change Adoption and Transition IFRS 1  First-time Adoption of International Financial Reporting Standards Change in the accounting policies in the year of the adoption Mandatory for the years beginning on or after January 1 st , 2011. Early adoption allowed. Revaluation as deemed cost Mandatory for the years beginning on or after January 1 st , 2011. Early adoption allowed. Use of deemed cost for operations subject to regulatory prices Mandatory for the years beginning on or after January 1 st , 2011. Early adoption allowed. IFRS 3  Business Combinations (2008) Measurement of minority interest Mandatory for the years beginning on or after July 1 st , 2010. It should be prospectively applied as of the date the entity adopts the IFRS 3 (2008). Early adoption allowed. Payment of share-based premiums not replaced or voluntarily replaced Mandatory for the years beginning on or after July 1 st , 2010. It should be prospectively applied as of the date the entity adopts the IFRS 3 (2008). Early adoption allowed. Transition requirements for contingent counterparties of a business combination executed prior to the mandatory adoption date of IFRS 3 (2008) Mandatory for the years beginning on or after July 1 st , 2010. Early adoption allowed. IFRS 7  Financial Instruments: Disclosures Clarification on disclosures Mandatory for the years beginning on or after January 1 st , 2011. Early adoption allowed. IAS 1  Presentation of Financial Statements Clarification on the statement of changes of shareholders equity Mandatory for the years beginning on or after January 1 st , 2011. Early adoption allowed. IAS 27  Consolidated and Separate Financial Statements (2008) Transition requirements from the changes introduced by IAS 27 (2008) Mandatory for the years beginning on or after July 1 st , 2011. Early adoption allowed. IAS 34  Interim Financial Reporting Material events and transactions Mandatory for the years beginning on or after January 1 st , 2011. Early adoption allowed. IFRIC 13  Customer Loyalty Programs Fair value of premium credits Mandatory for the years beginning on or after January 1 st , 2011. Early adoption allowed. 53 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the financial statements for the year ended December 31, 2010 (In thousands of reais, except when otherwise indicated) 6. CASH AND CASH EQUIVALENTS, RESTRICT CASH AND FINANCIAL INVESTMENTS Parent Company (BR GAAP) Consolidated (IFRS and BR GAAP) 12/31/2010 12/31/2009 1/1/2009 12/31/2010 12/31/2009 1/1/2009 Current: Cash and banks (i) 315 92 11 70,491 14,446 6,336 Financial investments (ii) 74,238 47,044 16,121 317,312 343,407 349,592 Total current 74,553 47,136 16,132 387,803 357,853 355,928 Non-current: Restrict cash (iii) - - - 2,013 - - Long-term investments (iv) 48,659 26,590 - 69,869 26,590 - Total non-current 48,659 26,590 - 71,882 26,590 - (i) The amounts are held in a bank checking account given that the Group pays suppliers, taxes and payroll for accounts payable on the first day of each month. (ii) The financial investments are immediately convertible into a known cash amount and are subject to an insignificant risk of changing value. These financial statements, mainly refer to bank deposit certificates paid at the variation of Interbank Deposit Certificate  (CDI). (iii) As a partial guarantee to the payment of the additional price, as provided for in Abilitys Agreement, Contax offers all funds deposited in the first money market fund. The retained amount under the Agreement is invested in CDBs, paid at a weighted average rate of 99% of the CDI. On December 31, 2010, the balance of the restricted amount recorded in the non-current assets corresponded to R$2,013, with maturity in November 2012 (Note 35
